Citation Nr: 0017563	
Decision Date: 07/03/00    Archive Date: 07/11/00

DOCKET NO.  99-01 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for chronic lumbosacral 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from October 1976 to January 
1981 and from October 1981 to May 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that granted a 10 percent evaluation 
for the veteran's service-connected chronic lumbosacral 
strain, effective July 27, 1998, the date the veteran 
reopened his claim.  


REMAND

The record reflects that treatment records from the 
Huntington VA Medical Center through January 1999 have been 
obtained.  During the veteran's personal hearing, in December 
1999, he indicated that he continued to receive treatment at 
the VA Medical Center in Huntington, West Virginia.  He also 
reported increased symptomatology in his back since the 
October 1998 VA examination had been accomplished.  The 
report of the October 1998 VA examination reflects that 
forward flexion and extension were reported, as well as 
indicating that the veteran experienced flare-ups, but the 
report does not indicate whether there would be additional 
loss of range of motion during the flare-ups.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The December 1998 RO decision also denied service connection 
for a bilateral knee disorder.  The veteran was notified of 
that decision by letter dated December 11, 1998.  During his 
video conference hearing on December 2, 1999, disagreement 
with the denial of service connection for a bilateral knee 
disability was indicated.  The requirement that a notice of 
disagreement be in writing is met by testimony at a personal 
hearing which is later transcribed.  See Tomlin v. Brown, 
5 Vet. App. 335 (1993).  Therefore, the testimony offered by 
the veteran on December 2, 1999, is accepted as a notice of 
disagreement with the December 1998 decision denying service 
connection for bilateral knee disability.  38 C.F.R. 
§§ 20.201, 20.300 (1999).  A statement of the case with 
respect to the issue of entitlement to service connection for 
a bilateral knee disability has not been issued.  Where there 
is a notice of disagreement, a remand, not referral, is 
required by the Board.  Manlincoln v. West, 12 Vet. App. 238 
(1999).  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the Huntington 
VA Medical Center and request copies of 
all records relating to treatment of the 
veteran's lumbosacral strain and 
bilateral knee disability from January 
1999 until the present.

2.  Then, the RO should arrange for a VA 
orthopedic examination to determine the 
nature and extent of the veteran's 
service-connected chronic lumbosacral 
strain.  All indicated studies should be 
performed and all findings reported in 
detail.  The claims file must be made 
available to the examiner for review.  
The examiner should identify all symptoms 
that are related to the veteran's chronic 
lumbosacral strain, including setting 
forth in degrees of excursion any 
limitation of motion of the low back.  
The examiner is also requested to:  (1) 
Express an opinion as to whether pain 
that is related to the veteran's service-
connected low back disability does 
significantly limit the functional 
ability of the low back during flare-ups, 
or when the low back is used repeatedly 
over a period of time, and express these 
determinations, if feasible, in terms of 
additional loss of range of motion due to 
pain on use or during flare-ups; (2) 
determine whether as a result of the 
service-connected low back disability, 
the low back exhibits weakened movement, 
excess fatigability, or incoordination, 
and express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  A complete rationale 
should be provided for any opinion 
offered.  

3.  Then, the RO should readjudicate the 
issue of an increased rating for chronic 
lumbosacral strain, taking into account 
38 C.F.R. §§ 4.40, 4.45 (1999) and 
DeLuca; where applicable.

4.  The RO should accomplish any 
appropriate adjudication and issue a 
statement of the case addressing the 
issue of entitlement to service 
connection for a bilateral knee 
disability both on a direct and secondary 
basis.  All appropriate appellate 
procedures should then be followed. 

5.  With respect to the issue of an 
increased rating for chronic lumbosacral 
strain, if the appeal is not granted to 
the veteran's satisfaction, both the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action 

is required of the veteran until he is otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





